DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a camera and a microphone of the intelligent terminal are exposed through the hole” (claim 8) and “at least two operating portions” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 6-7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of copending Application No. 16765543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant application
Application No. 16765543
1) An input device for an intelligent terminal, the input device being in communication connection with the intelligent terminal and transmitting a received input operation to the intelligent terminal, and the input operation being displayed on a screen of the intelligent terminal, wherein: the input device comprises at least one operating portion; one end of the input device is recessed inwardly to form a recess, and the recess accommodates a top portion or a bottom portion of the intelligent terminal; and when the input device is connected with the intelligent terminal, the top portion or the bottom portion of the intelligent terminal is inserted into the recess, the operating portion and the screen of the intelligent terminal are arranged on a same side, and a display interface of the 





6) The input device according to claim 1, wherein: the operating portion comprises one or more of a rocker, a button or a rotary knob. 
7) The input device according to claim 6, wherein: the operating portion comprises a direction control key formed by a potentiometer.

10) The input device according to claim 1, wherein: the input device and the intelligent terminal are provided connecting mechanisms matched with 


4) The input device according to claim 1, wherein: the operating portion comprises one or more of a rocker, a button or a rotary knob. 
5) The input device according to claim 4, wherein: the operating portion comprises a direction control key formed by a potentiometer. 

2) The input device according to claim 1, wherein: 




The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman – 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 189 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki (US 20180065035).

As to claim 1, Yamazaki discloses an input device (Fig. 1(3): left controller) for an intelligent terminal (Fig. 1(2): main body apparatus), the input device being in communication connection with the intelligent terminal and transmitting a received input operation to the intelligent terminal, and the input operation being displayed on a screen (Fig. 1(12): display) of the intelligent terminal ([0056] – [0057]), wherein: 
the input device (Fig. 1(3): left controller) comprises at least one operating portion (Fig. 1(3): left controller, [0055]); 
one end of the input device (Fig. 1(3): left controller) is recessed inwardly to form a recess, and the recess accommodates a top portion or a bottom portion of the intelligent terminal (Fig. 2); and 
when the input device (Fig. 1(3): left controller) is connected with the intelligent terminal (Fig. 1(2): main body apparatus), the top portion or the bottom portion of the intelligent terminal is inserted into the recess (Fig. 2), the operating portion and the 
As to claim 2, Yamazaki teaches the input device according to claim 1, wherein: 
a side wall of the recess corresponding to the screen of the intelligent terminal (Fig. 1(2): main body apparatus) is provided with a notch, and a shape of the notch is adapted to an edge shape of the screen of the intelligent terminal (Fig. 2); and 
when the input device (Fig. 1(3): left controller) is connected with the intelligent terminal, the screen is exposed through the notch (Fig. 2). 
As to claim 3, Yamazaki teaches the input device according to claim 2, wherein: the shape of the notch is a rectangle corresponding to the edge shape of the screen (Figs. 1-2). 
As to claim 4, Yamazaki teaches the input device according to claim 1, wherein: the input device is a cuboid (Fig. 1). 
As to claim 5, Yamazaki teaches the input device according to claim 4, wherein: a side surface of the cuboid is provided with a rounded corner (Fig. 1). 
As to claim 6, Yamazaki teaches the input device according to claim 1, wherein: the operating portion comprises one or more of a rocker, a button or a rotary knob (Fig. 
As to claim 9, Yamazaki teaches the input device according to claim 1, wherein: the input device comprises at least two operating portions (Fig. 1(3, 4): left and right controllers, [0055]), and all the operating portions are arranged on a same side surface of the input device (Figs. 1-2). 
As to claim 10, Yamazaki teaches the input device according to claim 1, wherein: 
the input device (Fig. 1(3): left controller) and the intelligent terminal (Fig. 1(2): main body apparatus) are provided connecting mechanisms matched with each other, and the input device and the intelligent terminal are fixed through the connecting mechanisms (Figs. 1-2); and 
the connecting mechanism comprises any one or any combination of a guide groove, a buckle, a screw, a magnet and a bolt (Fig. 2, [0056]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 20180065035) in view of Baum et al. (US 20130109476).

As to claim 7, Yamazaki teaches the input device according to claim 6, wherein: the operating portion comprises a direction control key (Fig. 1).
Yamazaki does not explicitly teach a direction control key formed by a potentiometer. 
Baum teaches a direction control key formed by a potentiometer ([0053] – [0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamazaki’s direction control key by including a potentiometer in order to measure position (see Baum: [0054]). 

As to claim 8, Yamazaki (as modified by Baum) teach the input device according to claim 1, wherein: the side wall of the recess is provided with at least one hole (Yamazaki: Fig. 2); and when the input device is connected with the intelligent terminal, a camera and a microphone of the intelligent terminal are exposed through the hole above (Baum: Fig. 3, [0035]: “opening 204 can allow a camera or other mechanism on the electronic device 202 to be used when desired”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628